
	
		II
		111th CONGRESS
		1st Session
		S. 431
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish the Temporary Economic Recovery Adjustment
		  Panel to curb excessive executive compensation at firms receiving emergency
		  economic assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Recovery Adjustment Act of
			 2009.
		2.FindingsCongress finds that—
			(1)the deterioration
			 of financial firms in 2008 and the resulting crisis of confidence in the
			 financial markets have required broad intervention by the Federal Government in
			 the financial sector;
			(2)the Emergency
			 Economic Stabilization Act of 2008, signed by President Bush on October 3,
			 2008, included a $700,000,000,000 Troubled Asset Relief Program (or
			 TARP) for the express purpose of providing stability to and
			 preventing disruption in the economy and financial system;
			(3)the investment
			 and commercial banks and other financial institutions that have received
			 taxpayer-funded bailouts perform public functions supporting the operation of
			 the economy, in addition to their private profit-making functions;
			(4)reports of
			 billions of dollars in compensation and obligations to executives have eroded
			 public confidence in the TARP, and have caused increasing opposition to other
			 bailout proposals, thereby impeding the Government’s ability to address the
			 financial crisis;
			(5)participation in
			 the TARP and any other Federal Government bailout program should be conditioned
			 on a fair restructuring of executive compensation obligations;
			(6)taxpayer dollars
			 should not support unreasonable compensation to executives, particularly when
			 in the absence of taxpayer support, such compensation would be reduced as part
			 of a bankruptcy restructuring or liquidation; and
			(7)establishing a
			 due process forum will allow the Government to ensure that executive
			 compensation relying on taxpayer funds is fair and reasonable, and that all
			 sides enjoy an opportunity to be heard.
			3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Assisted
			 entityThe term assisted entity means any recipient
			 or applicant for assistance under the TARP.
			(2)PanelThe
			 term Panel means the Temporary Economic Recovery Oversight Panel
			 established under section 7.
			(3)Executive
			 compensationThe term executive compensation means
			 wages, salary, deferred compensation, benefits, retirement arrangements,
			 options, bonuses, office fixtures, goods, or other property, travel, or
			 entertainment, vacation expenses, and any other form of compensation,
			 obligation, or expense that is not routinely provided to all other employees of
			 the assisted entity.
			(4)OfficeThe
			 term Office means the Office of the Taxpayer Advocate, established
			 under section 4.
			(5)TARPThe
			 terms TARP and TARP funds mean the Troubled Asset
			 Relief Program established under section 101 of the Emergency Economic
			 Stabilization Act of 2008 and funds received thereunder, respectively, or
			 pursuant to any successor program.
			(6)SecretaryThe
			 term Secretary means Secretary of the Treasury.
			4.Taxpayer
			 Advocate
			(a)EstablishmentThere
			 is established within the Department of Justice, the Office of the Taxpayer
			 Advocate.
			(b)AdvocateThe
			 Office shall be headed by an Advocate, to be appointed by the Attorney General
			 of the United States for such purpose.
			(c)DutiesThe
			 Advocate is authorized to conduct ongoing audits and oversight of the
			 recipients of TARP funds with respect to compensation of the officers and
			 directors of such entities.
			(d)Access to
			 records
				(1)In
			 generalTo the extent otherwise consistent with law, the Advocate
			 and the Office shall have access, upon request, to any information, data,
			 schedules, books, accounts, financial records, reports, files, electronic
			 communications, or other papers, things, or property belonging to or in use by
			 the assisted entity and to the officers, directors, employees, independent
			 public accountants, financial advisors, and other agents and representatives
			 thereof (as related to the agent or representative’s activities on behalf of or
			 under the authority of the assisted entity) at such reasonable time as Office
			 may request.
				(2)CopiesThe
			 Advocate may make and retain copies of such books, accounts, and other records
			 as the Advocate deems appropriate for the purposes of this Act.
				(e)ReportingThe Advocate shall submit quarterly reports
			 of findings under this Act to the appropriate committees of Congress, the
			 Secretary and the Special Inspector General for the TARP established under the
			 Emergency Economic Stabilization Act of 2008 on the activities and performance
			 of the Office.
			(f)AuditsThe
			 Office is authorized to conduct an audit of any assisted entity for purposes of
			 this Act.
			5.Powers of the
			 Office
			(a)Investigations
			 and evidenceThe Office may, for purposes of carrying out this
			 Act—
				(1)take depositions
			 or other testimony, receive evidence, and administer oaths; and
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of witnesses and the
			 production of books, records, correspondence, memoranda, papers, and
			 documents.
				(b)Subpoenas
				(1)ServiceSubpoenas
			 issued under subsection (a)(2) may be served by any person designated by the
			 Office.
				(2)Enforcement
					(A)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subsection (a)(2), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
					(B)Additional
			 enforcementSections 102 through 104 of the Revised Statutes of
			 the United States (2
			 U.S.C. 192 through 194) shall apply in the case of any failure
			 of any witness to comply with any subpoena or to testify when summoned under
			 the authority of this section.
					(c)Information
			 from Federal agenciesThe Office may secure directly from any
			 department, agency, or instrumentality of the United States any information
			 related to any inquiry of the Office conducted under this Act. Each such
			 department, agency, or instrumentality shall, to the extent authorized by law,
			 furnish such information directly to the Office, upon request.
			6.Executive
			 compensation authority
			(a)Negotiated
			 reductions authorizedThe Advocate is authorized to assist the
			 Secretary in the negotiation of assistance under the TARP, in order to assure
			 that fair and reasonable executive compensation is paid by entities receiving
			 TARP funds, and to defend any such agreements in the event of any challenge to
			 the adjustments to compensation obligations. If, after an audit authorized by
			 this Act, the Advocate finds reason to believe that any assisted entity would
			 have become insolvent if not for the receipt of assistance under the TARP, the
			 Advocate shall negotiate a reduction in the executive compensation obligations
			 of the assisted entity as a condition of the continuing use or future receipt
			 of such TARP assistance.
			(b)FormNegotiated
			 reductions in compensation under subsection (a)—
				(1)may include
			 vested deferred compensation; and
				(2)shall be in an
			 amount that is fair and reasonable in light of the taxpayers' assistance, but
			 not less than the estimated value of the compensation obligations that would
			 face the estate or debtor-in-possession if the TARP funds had not been granted
			 and the entity had filed for bankruptcy protection.
				(c)Certification
			 to adjustment panelThe Advocate shall certify the findings of
			 the Office under this section to the Panel.
			7.Temporary
			 Economic Recovery Oversight Panel
			(a)EstablishmentThere is established the Temporary Economic
			 Recovery Oversight Panel.
			(b)Makeup of
			 PanelThe Panel shall be comprised of 5 members, appointed by the
			 President for such purpose from among United States bankruptcy court judges.
			 The Secretary shall provide for appropriate space and staff to support the
			 functioning of the Panel.
			(c)DutiesThe
			 Panel shall—
				(1)promptly evaluate
			 each proposed settlement reached under section 6;
				(2)approve or deny
			 such proposed settlement; and
				(3)if no settlement
			 is reached under section 6, upon petition of the Advocate or any individual
			 subject to the actions of the Advocate under section 6, issue an order
			 establishing an executive compensation program for such individuals in
			 accordance with this section.
				(d)Notice and
			 hearing requiredThe Advocate shall provide adequate notice to
			 all affected persons of its intention to seek an order from the Panel in
			 accordance with this section, and the Panel shall hold an evidentiary hearing
			 on any proposed settlement or petition of the Advocate.
			(e)StandingUnder
			 any proceeding before the Panel, any individual whose compensation might be
			 adversely affected by Panel action shall be a party in interest, having full
			 procedural rights, including the right to challenge a settlement between the
			 assisted entity and the Advocate, to challenge the certified findings of the
			 Advocate, or to appeal any order of the Panel.
			(f)AppealsThe
			 Advocate and any party having standing before the Panel shall have the right to
			 appeal an order under this Act directly to the United States Court of Appeals
			 for the District of Columbia Circuit.
			(g)Effective
			 periodAny order of the Panel setting forth a reduction in
			 compensation shall be effective 6 months after confirmation, and shall remain
			 in effect while any obligation arising from assistance provided under the TARP
			 remains outstanding.
			
